Order entered February 19, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01587-CV

                             IN RE DAVID GARRETT, Relator

                Original Proceeding from the 363rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F16-54148-W

                                         ORDER
                         Before Justices Schenck, Reichek, and Evans

       Based on the Court’s opinion of this date, we DISMISS relator’s December 27, 2019

petition for writ of mandamus.


                                                    /s/   AMANDA L. REICHEK
                                                          JUSTICE